DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner notes that the closest prior art references appear to be: U.S. Patent Application Publication Nos. 2016/0207625 (Judas et al.), and No. 2020/0324894 (Feedericks et al.) and U.S. Patent No. 5,769,359 (Rutan et al.). However, none of these references alone or in combination teach the newly added limitations of independent claims 1 and 13 which add features drawn to the control of the control surfaces of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Shalom Wertsberger on 08/29/22. The application has been amended as follows: 

The abstract has been amended as follows:
(1) Line 2, replace “on” with --one--

The specification as filed on 08/25/19 is amended as follows:
(2) Page 24, second full paragraph, last line, replace “axis” with --axis.--
(3) Page 26, Line 16, replace “depended” with --depended.--
(4) Page 28, Last Line, replace “14c,” with --14c.--
(5) Page 30, Line 9, replace “direction;” with --direction.--
(6) Page 30, Line 13, replace “error” with --error.--
(7) Page 34, second full paragraph, Last Line, replace “altitude” with --altitude.--

The claims have been amended as follows:
(8) Claim 14, Line 3, replace “can” with --configured to--
(9) Claim 15, Line 2, replace “can” with --configured to--
(10) Claim 17, Line 1, after “wherein the” add --one or more free wings of the--

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649